UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes P No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filer Non-accelerated filer (Do not check if smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoP The number of shares of the registrant's Common Stock outstanding on April 30, 2010 was 124,474,083. SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q March 31, 2010 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) Glossary 2 ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations. 3 Condensed consolidated balance sheet. 4-5 Condensed consolidated statement of cash flows. 6 Condensed consolidated statement of stockholders’ equity and comprehensive income. 7 Notes to condensed consolidated financial statements. 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 28 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 39 ITEM 4. Controls and Procedures. 42 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 43 ITEM 1A. Risk Factors. 44 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 44 ITEM 3.Defaults Upon Senior Securities. 44 ITEM 4.Reserved. 44 ITEM 5.Other Information. 44 ITEM 6.Exhibits. 44 SIGNATURES 49 1 GLOSSARY The abbreviations, acronyms and industry terminology used in this quarterly report on Form 10-Q are defined as follows: BtuBritish thermal units CEOChief Executive Officer CFOChief Financial Officer CitrusCitrus Corp. CompanySouthern Union and its subsidiaries EBITEarnings before interest and taxes EITREffective income tax rate EPA United States Environmental Protection Agency Exchange Act Securities Exchange Act of 1934 FASBFinancial Accounting Standards Board FERC Federal Energy Regulatory Commission FDOT/FTEFlorida Department of Transportation, Florida’s Turnpike Enterprise Florida Gas Florida Gas Transmission Company, LLC GAAPAccounting principles generally accepted in the United States of America Grey RanchGrey Ranch Plant, LP HCAs High consequence areas LNGLiquified natural gas LNG HoldingsTrunkline LNG Holdings, LLC MADEPMassachusetts Department of Environmental Protection MDPUMassachusetts Department of Public Utilities MGPsManufactured gas plants MMBtuMillion British thermal units MMBtu/dMillion British thermal units per day MMcfMillion cubic feet MMcf/dMillion cubic feet per day MPSC Missouri Public Service Commission NGLNatural gas liquids NMEDNew Mexico Environment Department PanhandlePanhandle Eastern Pipe Line Company, LP and its subsidiaries PCBsPolychlorinated biphenyls PEPLPanhandle Eastern Pipe Line Company, LP PRPsPotentially responsible parties RCRAResource Conservation and Recovery Act RFPRequest for Proposal RIDEMRhode Island Department of Environmental Management SARsStock appreciation rights Sea RobinSea Robin Pipeline Company, LLC SECSecurities and Exchange Commission Southern Union Southern Union Company Southwest GasPan Gas Storage, LLC (d.b.a. Southwest Gas) SPCCSpill Prevention, Control and Countermeasure SUGS Southern Union Gas Services TBtuTrillion British thermal units TCEQTexas Commission on Environmental Quality TrunklineTrunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 2 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended March 31, (In thousands, except per share amounts) Operating revenues (Note 13) $ $ Operating expenses: Cost of gas and other energy Operating, maintenance and general Depreciation and amortization Revenue-related taxes Taxes, other than on income and revenues Total operating expenses Operating income Other income (expenses): Interest expense ) ) Earnings from unconsolidated investments Other, net Total other income (expenses), net ) ) Earnings before income taxes Federal and state income tax expense (Note 9) Net earnings Preferred stock dividends ) ) Net earnings available for common stockholders $ $ Net earnings available for common stockholders per share: Basic $ $ Diluted Dividends declared on common stock per share $ $ Weighted average shares outstanding(Note 4): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS March 31, December 31, (In thousands) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $3,953 and $1,874, respectively Accounts receivable – affiliates Inventories(Note 3) Deferred natural gas purchases Natural gas imbalances - receivable Prepayments and other assets Total current assets Property, plant and equipment: Plant in service Construction work in progress Less accumulated depreciation and amortization ) ) Net property, plant and equipment Deferred charges: Regulatory assets Deferred charges Total deferred charges Unconsolidated investments(Note 5) Goodwill Other Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES March 31, December 31, (In thousands) Stockholders’ equity: Common stock, $1 par value; 200,000 shares authorized; 125,634 and 125,569 shares issued, respectively $ $ Preferred stock, no par value; 6,000 shares authorized; 460 and 460 shares issued, respectively Premium on capital stock Less treasury stock: 1,175 and 1,171 shares, respectively, at cost ) ) Less common stock held in trust: 572 and 659 shares, respectively ) ) Deferred compensation plans Accumulated other comprehensive loss ) ) Retained earnings Total stockholders' equity Long-term debt obligations(Note 7) Total capitalization Current liabilities: Long-term debt due within one year(Note 7) Notes payable Accounts payable and accrued liabilities Federal, state and local taxes payable Accrued interest Natural gas imbalances - payable Derivative instruments (Notes 10 and 11) Asset retirement obligations Other Total current liabilities Deferred credits Accumulated deferred income taxes Commitments and contingencies(Note 12) Total stockholders' equity and liabilities $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation and amortization Deferred income taxes Provision for bad debts Unrealized loss on commodity derivatives Share-based compensation expense Earnings from unconsolidated investments ) ) Changes in operating assets and liabilities Net cash flows provided by operating activities Cash flows provided by (used in) investing activities: Additions to property, plant and equipment ) ) Plant retirements and other Net cash flows used in investing activities ) ) Cash flows provided by (used in) financing activities: Increase (decrease) in book overdraft ) Issuance of long-term debt 42 Renewal cost for credit facilities ) - Dividends paid on common stock ) ) Dividends paid on preferred stock ) ) Repayment of long-term debt obligation ) - Net (payments) borrowings under credit facilities ) Other ) Net cash flows used in financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Retained holders' Value Value Stock at cost In Trust Plans Loss Earnings Equity (In thousands) Balance December 31, 2009 Comprehensive income: Net earnings - Net change in other comprehensive income (Note 6) - Comprehensive income Preferred stock dividends - Common stock dividends declared - Share-based compensation - Restricted stock issuances 8 - Exercise of stock options and SARs 57 - Contributions to Trust - Disbursements from Trust - Balance March 31, 2010 The Company’s common stock is $1 par value.Therefore, the change in Common Stock, $1 par value, is equivalent to the change in the number of shares of common stock issued. The accompanying notes are an integral part of these condensed consolidated financial statements. 7 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of the Companyhave been prepared pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.These statements do not include all of the information and annual note disclosures required by GAAP, and should be read in conjunction with the Company’s financial statements and notes thereto for the year ended December 31, 2009, which are included in the Company’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year.Certain reclassifications have been made to the prior year’s condensed financial statements to conform to the current year presentation. 1.Description of Business Southern Union owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution.The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas in the Midwest and from the Gulf Coast to Florida, and also provides LNG terminalling and regasification services.The Gathering and Processing segment is primarily engaged in the gathering, treating, processing and redelivery of natural gas and NGL in West Texas and Southeast New Mexico.The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts. 2. New Accounting Principles and Other Matters Accounting Standards Recently Adopted. In June 2009, the FASB issued authoritative guidance that changes how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated.The determination is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly affect the entity’s economic performance.The guidance is effective as of the beginning of the first annual reporting period, and for interim periods within that first period, after November 15, 2009, with early adoption prohibited.This guidance did not materially impact the Company’s consolidated financial statements. In January 2010, the FASB issued authoritative guidance to improve disclosure requirements related to fair value measurements.This guidance requires new disclosures associated with the three tier fair value hierarchy for transfers in and out of Levels 1 and 2 and for activity within Level 3.It also clarifies existing disclosure requirements related to the level of disaggregation and disclosures about certain inputs and valuation techniques.This guidance is effective for interim or annual financial periods beginning after December 15, 2009, except for the disclosures related to activity within Level 3, which is effective for interim or annual financial periods beginning after December 15, 2010.This guidance did not materially impact the Company’s consolidated financial statements. Other Matters. Asset Impairment.An impairment loss is recognized when the carrying amount of a long-lived asset used in operations is not recoverable and exceeds its fair value.The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. A long-lived asset is tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.The long-lived assets of Sea Robin were evaluated as of December 31, 2009 because indicators of potential impairment were evident primarily due to the impacts associated with Hurricane Ike and due to reductions in the estimated payout from the Company’s insurance carrier for reimbursable expenditures for the repair, retirement or replacement of the Company’s property, plant and equipment damaged by Hurricane Ike.The analysis as of December 31, 2009 indicated no recoverability issues were evident.As there were no indicators of potential impairment in the first quarter of 2010, the impairment test was not performed as of March 31, 2010. 8 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3.Inventories In the Transportation and Storage segment, inventories consist of natural gas held for operations and materials and supplies, both of which are stated at the lower of weighted average cost or market, while natural gas owed back to customers is valued at market.The natural gas held for operations that the Company does not expect to consume in its operations in the next twelve months is reflected in non-current assets. In the Gathering and Processing segment, inventories consist of non-fractionated Y-grade NGL and materials and supplies, both of which are stated at the lower of weighted average cost or market.Materials and supplies are primarily comprised of compressor components and parts. In the Distribution segment, inventories consist of natural gas in underground storage and materials and supplies.The natural gas inventory carrying value is stated at weighted average cost and is not adjusted to a lower market value because, pursuant to purchased natural gas adjustment clauses, actual natural gas costs are recovered in customers’ rates.Materials and supplies inventory is also stated at weighted average cost. The following table sets forth the components of inventory at the dates indicated. Transportation & Storage Gathering & Processing Distribution Total At March 31, 2010 (In thousands) Current Natural gas (1) $ $
